DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/08/2022.
Claims 1-20 remain pending in the application with claim 20 is withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-19, in the reply filed on 11/08/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ulmer et al. (US 2018/0263326).
Addressing claim 1, Ulmer discloses a thermoelectric cooler (TEC) headband (fig. 2) operable to fit around a user’s head (it is a headband), the TEC headband comprising:
	a pair of TEC devices spaced apart a predetermined distance sized to position the TEC devices on either side of a forehead of the user (figs. 2-5 shows three pairs of TEC devices spaced apart a predetermined distance on either side of a forehead, i.e. the center position designated by the strap 98), each TEC device comprising:
a cooling plate (the plate having the heat absorbing surface 152 shown in fig. 5 is the structural equivalence to the claimed cooling plate), and
a heating plate (the plate having the heat discharging surface 158 shown in fig. 5 is the structural equivalence to the claimed heating plate),
wherein, the TEC device operable, via a Peltier effect, to conduct heat from the cooling plate to the heating plate when a current is conducted therethrough [0044];
a pair of heat sinks (figs. 2-5 shows three pairs of heat sinks 170 that correspond to the respective pair of TEC devices), each heat sink positioned in thermal contact with the heating plate of each TEC device (figs. 4-5), each heat sink operable to conduct heat away from its associated heating plate (this is the function of heat sinks); and
a housing (the combination of layer 186, 162, 134 and 128 constitute the claimed housing; alternatively, the hood section 34 shown in fig. 1 and paragraph [0033] constitutes the claimed housing) operable to contain the pair of TEC devices and pair of heat sinks (fig. 4); 
wherein, the TEC headband is operable to cool the user’s forehead when placed thereon [0044].

Addressing claim 3, fig. 2 shows the pairs of TEC devices are placed on both sides of the forehead or separated by predetermined distances on both sides of the forehead and extending from positions near the forehead to positions near the temples, which puts the positions of the TEC devices over the supratrochlear and supraorbital arteries on either side of the user’s forehead claimed.

Addressing claim 5, fig. 1 and paragraph [0035] discloses a fan 54 operable to flow air over the pair of heat sinks (via the front nozzle 60) to enhance the transfer of heat from the heat sinks to the atmosphere.

Addressing claim 6, fig. 11 and paragraph [0067] disclose the battery 202 is integrated with the control processor 218 that corresponds to the claimed battery operable to supply power to the TEC devices.  Ulmer implicitly discloses the battery operable to fit within the housing 34 for it is integrated with the control system of the headband, which fits within the housing 34.

Addressing claim 7, fig. 11 shows the control system operable to receive power from the battery 202.  Ulmer further discloses the control system enables the user to select a cooling temperature setting from a plurality of cooling temperature settings the TEC devices can be regulated to (paragraph [0071] discloses the user sets the desired skin temperature by setting the potentiometer 204, which implies that the control system enables the user to select a plurality of cooling temperature settings the TEC devices will be regulated to).

Addressing claim 8, the control processor 218 in fig. 11 is the structural equivalence to the claimed microcontroller electrically connected to the battery 202, the microcontroller 218 operable to measure (via the temperature sensors) and control (via the potentiometer 204 and comparator 206) the temperature of the TEC devices.
Addressing claim 9, fig. 11 shows a pair of TEC driver circuits (circuits for each of the PM 150), each TEC driver circuit connected to the microcontroller 218 and an associated TEC device 150;
	wherein the microcontroller switches the TEC drive circuits on and off (via the FET 220 and switch 203) to control the amount of current conducted through each TEC device, the amount of current conducted through each TEC device regulating the temperature setting of each TEC device.

Addressing claim 10, please see paragraphs [0070-0071].

Addressing claims 11-12,  Ulmer further discloses a control system (system shown in fig. 11), wherein, upon receiving a shutdown signal (turn off signal by opening switch 203, [0073]) for the TEC devices, the control system is operable to reduce the power through each TEC device from its operating power at the time of receiving the shutdown signal to zero power over a predetermined shutdown time period greater than 5 seconds (paragraphs [0073-0074] discloses when the switch 203 is opened after the turn off signal, the processor 218 does not immediately negate the application of current to the TEC devices; instead the processor 218 applies a backflow prevention current to the TEC devices to maintain heat transfer from cold plate 152 to hot plate 158 and prevent heat from being transferred from hot plate 158 to cold plate 152; the current is sufficient to substantially prevent heat transfer from the hot plate 158 to the cold plate 152, which implies that the power applied during the backflow prevention step is reduced in comparison to the power applied during full operation of the TEC devise; the time period of backflow prevention current or cool down period is between 2-10 minutes as described in paragraph [0075] corresponds to the claimed a predetermined shutdown time where the control system is operable to reduce the power through each TEC device from its operating power at the time of receiving the shutdown signal to zero power that is greater than 5 seconds).

Addressing claims 13-14, please see the rejection of claim 1 above for limitations of claim 13 that are similarly recited in claim 1.  Ulmer further discloses a control system (system shown in fig. 11), wherein, upon receiving a shutdown signal (turn off signal by opening switch 203, [0073]) for the TEC devices, the control system is operable to reduce the power through each TEC device from its operating power at the time of receiving the shutdown signal to zero power over a predetermined shutdown time period greater than 5 seconds (paragraphs [0073-0074] discloses when the switch 203 is opened after the turn off signal, the processor 218 does not immediately negate the application of current to the TEC devices; instead the processor 218 applies a backflow prevention current to the TEC devices to maintain heat transfer from cold plate 152 to hot plate 158 and prevent heat from being transferred from hot plate 158 to cold plate 152; the current is sufficient to substantially prevent heat transfer from the hot plate 158 to the cold plate 152, which implies that the power applied during the backflow prevention step is reduced in comparison to the power applied during full operation of the TEC devise; the time period of backflow prevention current or cool down period is between 2-10 minutes as described in paragraph [0075] corresponds to the claimed a predetermined shutdown time where the control system is operable to reduce the power through each TEC device from its operating power at the time of receiving the shutdown signal to zero power that is greater than 5 seconds).  The microcontroller of Ulmer is structurally capable of and configured to perform the function of claim 12 because the microcontroller of Ulmer is configured to actuating the TEC devices during duty cycle as described in paragraphs [0071-0072] as well as reduces the power during and at the conclusion of the cool down period as described in paragraphs [0074-0075].

Addressing claim 15, please see the rejection of claim 3 above.

Addressing claim 16, please see the rejection of claim 5 above.

Addressing claim 17, paragraph [0071] discloses the user sets the desired skin temperature by setting the potentiometer 204, which implies that the control system enables the user to select a plurality of cooling temperature settings the TEC devices will be regulated to.

Addressing claim 18, please see the rejection of claim 6-9 above, because claim 18 recites limitations from claims 6-9.

Addressing claim 19, please see the rejection of claims 11-12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmer et al. (US 2018/0263326) in view of Lehovec et al. (US 4,470,263).
Addressing claim 2, Ulmer is silent regarding the limitation of current claim.

Lehovec discloses a thermoelectric cooler headband (fig. 2) comprising TEC devices having alternating n-type 1 and p-type 2 semiconductor pillars electrically connected in series (via the electrodes 7 and 8), the semiconductor pillars positioned thermally in parallel between the cooling plate 5 and the heating plate 6 (figs. 1-2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the TEC devices of Ulmer with the known TEC device having the alternating n-type and p-type semiconductor pillars that are connected in series and positioned between the hot plate and cool plate as disclosed by Lehovec in order to obtain the predictable result of cooling the user’s head (Rationale B, KSR decision, MPEP 2143).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmer et al. (US 2018/0263326) in view of Lin (US 2004/0059400).
Addressing claim 4, Ulmer discloses the cold plate contacts the draw strip 128 that contacts the user’s skin (figs. 2-5).  Ulmer is silent regarding the thermal spreader plates.

Lin discloses a wearable device for fever relief including TEC device 21; whose cold plate is in contact with the thermal spreader 23 [0015] having a surface area larger than the surface area of the cooling surface.  The thermal spreader operable to cool a larger area than its associated cooling surface when the TEC headband is worn by the user (fig. 2 shows the surface area of the thermal spreader 23 is larger than the cooling surface of the TEC device, which means its operable to cool a larger area than the associated cooling surface).  Furthermore, the thermal spreader 23 is situated between the cooling surface and the material 26 that contacts the user’s skin (fig. 2, [0016-0017]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the headband of Ulmer with the heat spreader plate between the cooling plate of the TEC device and the draw strip as disclosed by Lin in order to increase the thermal conduction between the user’s skin and the TEC devices (Lin, [0015-0017]).  The modified TEC headband of Ulmer in view of Lin has the claimed pair of thermal spreader plates because each TEC device has an associated thermal spreader plate attached to its cooling plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/16/2022